Citation Nr: 1025717	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.  

2.  Entitlement to service connection for a neck disorder.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from February 13, 1991 to March 
18, 1991 and from April 1999 to April 2005.  He also had over one 
year of unverified prior active service and over nine years of 
unverified prior inactive service.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claims.  

The Board remanded the claims in April 2009 for additional 
development and to address due process concerns.  More 
specifically, the Board requested the RO/Appeals Management 
Center (AMC) to obtain VA treatment records dated since July 2008 
and to schedule the Veteran for appropriate VA examinations.  The 
actions directed by the Board have been accomplished and the 
matters returned to the Board for appellate review.  

The Board notes that it referred the Veteran's October 
2007 request for a clothing allowance for his right hand 
and bilateral knee braces in April 2009.  As review of the 
claims folder still does not reveal that the RO has 
addressed this issue, it is again REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  There is no competent and credible medical evidence of record 
showing that the Veteran has a right hand disorder and the 
Veteran refused to undergo an electromyograph (EMG) to determine 
whether he has carpal tunnel syndrome of the right wrist/hand.  

2.  The Veteran's neck disorder, diagnosed as traumatic arthritis 
of the cervical spine and cervical spondylosis, did not have its 
onset during active service nor is it related to any in-service 
disease, event, or injury.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  The criteria for service connection for a neck disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009)

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the disease 
is manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has a disorder of his upper 
shoulder/neck as a result of service.  In pertinent part, he 
reports falling down a mountain while attending ground combat 
skills level II at Camp Bullis in San Antonio, Texas, between 
September and October 2001.  The Veteran indicates that he did 
not initially realize that he had injured his neck, but that he 
realized he had been injured during physical training (PT), when 
his neck would become stiff and seemingly lock.  He reports that 
he began to pop his neck to relieve the pain and pressure and to 
create normal mobility.  The Veteran asserts that he often had to 
remove his helmet in order to relieve the pain.  See June 2006 VA 
Form 21-526; October 2007 VA Form 9.  

An October 2007 statement signed by eight individuals report that 
they recall the Veteran often popped his neck and could not wear 
his helmet for long periods of time.  They indicate that when 
questioned about his neck, the Veteran reported falling while at 
ground combat skills level II school.  These individuals also 
reported that they worked with the Veteran on a regular basis for 
a number of years both before and after the alleged incident.  
See statement signed by L.T.J., D.D., T.B., M.B., T.K.B., D.F., 
D.S., and R.G.  

The Veteran also contends that he has a right hand disorder as a 
result of service.  He reports being treated by VA for carpal 
tunnel syndrome in June 2000.  The Veteran reports feeling pain 
in his hand 100 percent of the time, even when it is not in use.  
See June 2006 VA Form 21-526; October 2007 VA Form 9.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, any neck problems.  At the 
time of a March 1988 enlistment examination, the examining 
physician noted that the Veteran had fractured his right wrist at 
the age of 14, but that the Veteran had no complaints and that 
the fracture was not significant (NCNS).  Clinical evaluation of 
the Veteran's upper extremities was noted to be normal, but the 
examiner did indicate that the Veteran's left [sic] wrist was 
FAN.  See reports of medical examination and history.  An undated 
Summary of Care reveals that the Veteran fractured his right 
wrist in 1981.  

VA treatment records dated during the Veteran's period of active 
service reveal that he was assessed with right hand pain (? 
carpal tunnel involvement) in June 2000.  See occupational 
therapy note and addendum.  

The Veteran underwent a VA compensation and pension (C&P) spine 
examination in February 2007, at which time his claims folder was 
reviewed.  In pertinent part, he reported going up a hill at Camp 
Bullis, Texas, in 2001 when he slipped and fell, injuring his 
neck.  Two or three days after the fall, his cervical spine began 
to hurt and stiffen.  The Veteran indicated that he popped his 
neck and it went away.  He indicated that he had never been to a 
doctor, nor had he received any medical care for the neck pain 
and stiffness.  The Veteran complained of pain and stiffness in 
the neck that never goes away and was made worse by prolonged 
periods of sleep.  He indicated that the pain radiated up to his 
head causing a headache.  The Veteran also asserted that he 
popped his neck eight or ten times a day for relief and was 
afraid that he might become paralyzed.  Following physical 
examination, the Veteran was diagnosed with cervical strain, 
resolved, and very mild traumatic arthritis of the cervical 
spine.  No opinion regarding the etiology of the cervical spine 
arthritis, however, was provided.  

The Veteran also underwent a VA C&P joints examination in 
February 2007, at which time his claims folder was reviewed.  The 
Veteran reported gradually noticing over the last four or five 
years that he had pain in his right hand when he performs a 
squeezing or massaging motion.  He indicated that it was at the 
right base of the thenar eminence at the palm and stated that 
this was a gradual, intermittent pain present only whenever he 
made certain hand motions.  The Veteran described the discomfort 
as aching but denied radiation.  He indicated that the pain comes 
in episodes in which it is present for one or two weeks, with 
this happening as much as four or five times a year.  The Veteran 
reported that he uses padded gloves, which seemed to prevent 
problems.  Following physical examination, the diagnosis made was 
no specific pathology of the hand found.  The examiner noted that 
he did believe the Veteran had these episodes of pain, but could 
not find any specific objective demonstrable findings associated 
with it.  

Post-service VA treatment records dated subsequent to the 
February 2007 VA examination reports document complaint of 
continued neck pain and continued discomfort from carpal tunnel 
syndrome in his right hand in August 2007.  The impression was 
chronic neck pain.  See primary care E&M note.  The Veteran was 
also seen at the emergency room of the Memphis VAMC in October 
2007 with complaint of pain in the palm of his right hand.  He 
reported a history of carpal tunnel syndrome that had been 
treated conservatively in the past with wrist splint, special 
padded glove, and non-steroidal anti-inflammatory drugs (NSAIDS).  
The Veteran indicated that his symptoms had flared again because 
his right hand was the hand he shifted (his truck) with 
constantly; he also reported that he frequently slapped the 
palmar aspect of this hand with the shift knob/lever of his 
truck.  The impression was right carpal tunnel syndrome (CTS) 
flare-up, likely secondary to local trauma/vibration.  See 
emergency room record.  In January 2009, the Veteran reported 
neck pain/arthritis and indicated that his right hand flared-up, 
but the complaint at that time related to his left hand.  See 
nurse practitioner follow-up note.  

In light of the evidence as described above, the Board remanded 
the claims in order to obtain medical opinions as to whether any 
current cervical spine and/or right hand/wrist disorders had 
their onset during active service or are related to any in-
service event, disease or injury.  

The Veteran underwent a VA C&P spine and joints examination in 
July 2009, at which time his claims folder was reviewed.  He 
reported the onset of neck pain secondary to a slip and fall 
injury while going up a hill in 2001.  The Veteran indicated that 
he did not seek medical attention as he was already taking 
ibuprophen for sinus headaches.  He asserted that a couple of 
days after the fall, he forgot his medications in the building 
and developed an increase in neck pain and stiffness.  The 
Veteran stated that he was able to pop his neck and then the pain 
would resolve.  He denied seeking or receiving medical attention 
for his neck.  The examiner reported reviewing the 2007 C&P 
examination report, as well as x-rays that showed osteophytes 
formation off of C4, C5 and C6.

The Veteran also reported continuing to have chronic pain, which 
varies in intensity.  He indicated that he can sit, stand and 
walk most of the time but reported pain with activity.  Flare-ups 
occur approximately three times a week.  Precipitating factors 
include strenuous physical activity such as cutting the grass or 
playing basketball.  Regarding duration and relief of a flare-up, 
the Veteran stated that the duration is until he is able to pop 
his neck, which is as soon as he can after the neck pain worsens.  
He denied radicular pain but did report associated headaches at 
times.  The Veteran also denied being prescribed bed rest in the 
past year or having any bowel or bladder sphincter dysfunction.  

Regarding his right wrist and hand, the Veteran reported that 
this was related to carpal tunnel syndrome and indicated that he 
previously wore a brace for about six months.  The examiner 
indicated that the VA C&P neurological examination should be 
reviewed.  It was also noted that the Veteran had no joint 
complaints regarding his right wrist and no flare-ups were 
reported.  

Following physical examination, the impression made was cervical 
spondylosis.  No impression related to the Veteran's right 
wrist/hand was made.  The examiner reported that as per the 
Veteran's history, he never sought medical attention for his 
neck, so there is no documentation or injury nor is there any 
documentation of chronicity or continuity of symptomatology, and 
the Veteran has not received any treatment for his neck.  The 
examiner noted that the Veteran had previously been noted to have 
degenerative changes in the neck.  It was the examiner's opinion 
that it is more likely than not that the degenerative changes are 
related to the aging process and less likely as not that they are 
posttraumatic in nature.  The examiner stated that this was more 
likely than not a sprain/strain type of neck injury and there is 
no evidence in the medical literature that strain or sprain-type 
injuries lead to the development of degenerative spine disease.  
The examiner also noted that in the absence of any documentation 
in the medical records regarding his neck, the examiner was not 
allowed to resort to speculation and to opine that the Veteran's 
neck complaints are the direct and proximate result of any 
incident or occurrence in the service.  

The Veteran underwent a VA C&P miscellaneous neurological 
disorders examination in August 2009, at which time his claims 
folder was reviewed.  He reported that he fractured his wrist as 
a teen and the examiner noted that his service treatment records 
noted the old fracture, but no other pathology.  It was also 
noted that the Veteran was treated at VA in June 2000 for right 
hand pain and was working with a pressure washer at the time.  
The examiner indicated that no diagnosis was made but carpal 
tunnel pathology was questioned.  The examiner also noted that 
there was no record of nerve conduction velocities (NCVs) ever 
being performed.  The Veteran also claimed a fall with neck 
injury while in training in San Antonio.  The examiner noted that 
there are affidavits that he complained of pain and stiffness and 
that the Veteran now has degenerative cervical spine disease and 
is claiming it is secondary.  He indicated that his neck hurts 
almost all the time in the back towards the lower end, but denied 
radiation in the upper extremities.  The Veteran also reported 
pain in the right hand and indicated that sometimes he will get 
numbness and paresthesia in the palm and fingers, mostly the 
radial side.  He also indicated that he felt his grip was weak 
and that he had some difficulty with buttons at times, but no 
trouble with laces.  

Following physical examination, the examiner reported that the 
Veteran had no clear neurologic deficits that can be related to 
the cervical spine.  The examiner noted that degenerative spine 
disease is common in the population at large and there is no 
medical evidence that falls or strain cause, accelerate the 
development of, or predisposes an individual to the development 
of degenerative spine disease.  As such, it is unlikely the 
Veteran's fall is responsible for the osteophytes present on x-
ray.  The examiner also noted that the Veteran had subjective 
complaints, but no findings that might suggest carpal tunnel 
syndrome and that an electromyograph (EMG) was needed to make a 
diagnosis.  The examiner explained that carpal tunnel syndrome is 
an entrapment neuropathy at the wrist and that his fall was 
unlikely to be responsible for the development of this problem 
years after this fall in training; however, the wrist facture is 
likely to predispose to Veteran to the development of such 
compressive neuropathy if present.  

In an addendum report, the VA examiner indicated that the Veteran 
refused to complete an EMG and that he could not make a diagnosis 
of neurological disease involving the cervical roots or 
peripheral nerve.  

At this juncture, the Board notes that it finds the contention 
raised by the Veteran regarding an in-service injury to his neck, 
as well as his assertion that he was treated for right carpal 
tunnel syndrome, both competent and credible.  See Layno, 6 Vet. 
App. at 470.  The Board also finds the assertions made by the 
eight individuals regarding the symptomatology exhibited by the 
Veteran's neck to be competent and credible.  Id.  The evidence 
of record, however, does not support either of the Veteran's 
claims.  

As an initial matter, the application of 38 C.F.R. § 3.303 has an 
explicit condition that the Veteran must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires evidence of a 
relationship between a current disability and events in service 
or an injury or disease incurred therein).  The Board 
acknowledges that VA treatment records contain evidence of right 
hand pain and possible carpal tunnel syndrome involving the 
Veteran's right wrist/hand.  See e.g., June 2000 occupational 
therapy note and addendum (assessment of right hand pain (? 
carpal tunnel involvement)); February 2007 VA C&P joints 
examination report (complaints involving right hand but no 
specific pathology of the hand found); August 2007 primary care 
E&M note (continued discomfort from carpal tunnel syndrome in his 
right hand).  The Board also acknowledges that the Veteran was 
treated at the Memphis VAMC emergency room in October 2007 with 
complaint of pain in the palm of his right hand, at which time 
the impression was right carpal tunnel syndrome (CTS) flare-up, 
likely secondary to local trauma/vibration.  See emergency room 
record.  These notations, however, were based solely on the 
Veteran's report that he had carpal tunnel syndrome and, as the 
August 2009 VA examiner explained, an EMG is needed to make a 
diagnosis of carpal tunnel syndrome.  The Veteran refused to 
complete an EMG such that the VA examiner could not make a 
diagnosis of neurological disease.  Therefore, there is no 
competent and credible medical evidence of record showing that 
the Veteran has right carpal tunnel syndrome.  The Board notes 
that the Veteran had no joint complaints regarding his right 
wrist at the time of the August 2009 VA examination.  The Board 
also notes that pain alone, without a diagnosed or identifiable 
underlying condition, is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  

Even if the Veteran does, in fact, have carpal tunnel syndrome 
involving his right wrist/hand, the August 2009 VA examiner 
explained that any fall in service was unlikely to be responsible 
for the development of this problem because the disorder is an 
entrapment neuropathy at the wrist.  Rather, the examiner noted 
that the (pre-service) wrist fracture likely predisposed to 
Veteran to the development of such compressive neuropathy if 
present.  

The Veteran is competent to describe his right hand symptoms; 
however, he does not have medical training and his statements are 
not competent to establish the diagnosis of carpal tunnel 
syndrome.  Carpal tunnel syndrome is not the type of disability 
that a layperson is competent to identify.  The Veteran refused 
to complete an EMG such that the VA examiner could not make a 
diagnosis of neurological disease.  The Board points out that 
corresponding to VA's duty to assist the Veteran in obtaining 
information is a duty on the part of the Veteran to cooperate 
with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that "[t]he duty to assist is not 
always a one-way street").

In the absence of any competent and credible evidence 
establishing that the Veteran has a disability involving the 
right hand and/or wrist, to include either carpal tunnel syndrome 
or a joint disorder, service connection is not warranted and the 
claim must be denied.  38 C.F.R. § 3.303.  

As for the remaining claim, the evidence establishes that the 
Veteran has diagnoses of very mild traumatic arthritis of the 
cervical spine and cervical spondylosis, but no clear neurologic 
deficits that could be related to the cervical spine.  See 
February 2007, July 2009, and August 2009 VA examination reports.  
As noted above, the Board has accepted the Veteran's report of an 
in-service fall with resulting injury to his neck as competent 
and credible.  This incident was also reported to the VA 
examiners who conducted the July 2009 and August 2009 
examinations.  It was the July 2009 VA examiner's opinion, 
however, that it is more likely than not that the degenerative 
changes noted in the Veteran's neck (cervical spine) are related 
to the aging process and less likely as not posttraumatic in 
nature.  The examiner explained that the in-service fall more 
likely than not resulted in a sprain/strain type of neck injury 
and further explained that there is no evidence in the medical 
literature that strain or sprain-type injuries lead to the 
development of degenerative spine disease.  The August 2009 VA 
examiner provided an almost identical opinion, reporting that 
degenerative spine disease is common in the population at large 
and there is no medical evidence that falls or strain cause, 
accelerate the development of, or predisposes an individual to 
the development of degenerative spine disease.  Therefore, it was 
the August 2009 examiner's opinion that it is unlikely the 
Veteran's in-service fall is responsible for the osteophytes 
present on x-ray.  

The Board acknowledges that the July 2009 VA examiner stated that 
in the absence of any documentation in the medical records 
regarding the Veteran's neck, he (the examiner) was not allowed 
to resort to speculation and to opine that the Veteran's neck 
complaints are the direct and proximate result of any incident or 
occurrence in the service.  While this statement could be 
considered problematic in light of the fact that official 
documentation is not imperative to the claim since the Board has 
determined that the Veteran's assertions regarding an in-service 
injury to his neck as a result of a fall are competent and 
credible, there is no prejudice to the Veteran in proceeding.  
This is so because the July 2009 VA examiner fully considered the 
in-service incident reported by the Veteran in providing his 
opinion.  Moreover, in support of his opinion, the VA examiner 
made clear that the fall described by the Veteran was more likely 
than not a sprain/strain type of neck injury and that there is no 
evidence in the medical literature that strain or sprain-type 
injuries lead to the development of degenerative spine disease.  
In light of the foregoing, the Board finds that the VA examiner 
did not discount the Veteran's reported in-service fall which it 
has deemed both competent and credible.  

The Board has considered the Veteran's statements concerning 
suffering from neck symptomatology since service.  However, given 
the ample medical evidence of record indicating that his neck 
disorder is not related to service, his lay statements are not 
sufficient to establish service connection.  

While the Veteran has met two of the requirements to substantiate 
a claim for service connection, namely providing evidence of an 
in-service injury or event and a current disability, the medical 
evidence establishes that his current neck disorder, diagnosed as 
traumatic arthritis of the cervical spine and cervical 
spondylosis, is not etiologically related to active service.  
Therefore, service connection is not warranted and the claim must 
be denied.  In addition, there is no evidence to support a 
finding that the arthritis involving the Veteran's neck/cervical 
spine was diagnosed within a year following his discharge from 
service so as to support a grant of service connection on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Prior to the issuance of the March 2007 rating decision that is 
the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  He 
was also provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as required by 
Dingess/Hartman.  See August 2006 letter.  Accordingly, the duty 
to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  This duty has also been met as the 
Veteran's service and VA treatment records have been obtained and 
he was afforded appropriate examinations in connection with his 
claims.  The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

Service connection for a right hand disorder is denied.  

Service connection for a neck disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


